DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “preparing a silicatic sol by hydrolysis of alkoxysilanes or hydroxyalkoxysilanes in alcohol or an alcohol-containing solvent mixture” in ln 3-4, which renders the claim indefinite.  Dependent claims 22, 23, 30, and 31 recite the term “hydrolysis” in ln 2 of each claim, which renders the claims indefinite. Hydrolysis by definition is the chemical breakdown of a compound due to reaction with water.  This reaction with alcohol or other solvents is understood to be alcoholysis or solvolysis, respectively.  Claims 21-38 are ultimately dependent from claim 20.
While not a suggestion of claim language, in the interest of compact prosecution, the term “hydrolysis” is treated as solvolysis.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the fourth paragraph of pre-AIA  35 U.S.C. 112, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 is drawn to a prehydrolyzed sol, which is taught as an alternative to preparing a silicatic sol by hydrolysis in para [0027] of the publication of the instant disclosure. However, parent claim 20 requires a step of claim 20).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 20-25, 27-29 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/053951 A1 to Besselievre et al. (hereinafter Besselievre) in view of US 5306555 to Ramamurthi et al. (hereinafter Ramamurthi).
Regarding claim 20, Besselievre discloses a method of producing said aerogel in an industrial scale (page 8, para 8), comprising:

producing a gel from the silicatic sol (page 4, para 5 to page 5, para 3);
hydrophobizing the gel with hexamethyldisiloxane (page 7, para 10) in the presence of a mineral acid as a catalyst (page 7, para 9-10) and 
drying the gel by subcritical drying (page 5, para 2).  
The reference broadly teaches mineral acids with pH of 1 to 3 and teaches HCl acid as an example (page 7, para 9) but fails to expressly disclose that the mineral acid comprises nitric acid (HNO3).
However, Ramamurthi does teach a method of producing an aerogel employing a mineral acid catalyst selected from a group that includes HCl and HNO3 (col 5, ln 21-26). 
It would be obvious to one of ordinary skill in the art to employ the HNO3 of Ramamurthi as the mineral acid of Besselievre because HNO3 is a mineral acid in the required pH range of 1 to 3, as set forth in Besselievre.  HCl and HNO3 are known to be equivalent mineral acids used in the sol-gel processing of aerogels for crack-free insulating materials (Ramamurthi, col 1, ln 18-20 and col 5, ln 24-25 and Besselievre, page 1, para 6-8 and page 2, para 8).
This rejection is based on the interpretation set forth in item #3, above. 

Regarding claim 21, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses aging the gel prior to hydrophobizing the gel (page 7, para 5).

Regarding claims 22 and 23, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses producing the silicatic sol by hydrolysis of alkoxysilanes, particularly tetraethoxysilane (TEOS) (page 7, para 3) or trimethylchlorosilane (page 7, para 10).
This rejection is based on the interpretation set forth in item #3, above. 

Regarding claims 24 and 25, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses preparing the sol in alcohol (page 4, para 7), particularly ethanol (page 7, para 2) at a temperature of between 40 and 100 C (page 7, para 6), which overlaps the instantly claimed range of between 30 and 80 C. See MPEP 2144.05 (I) which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

Regarding claims 27-29, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses adjusting a pH during hydrophobization of the gel to a value of 1-3 (page 7, para 8) which overlaps the instantly claimed ranges of between 0.2 and 6, between 0.5 and 5 and between 0.8 and 3.  See MPEP 2144.05 (I), cited above.

Regarding claims 32 and 33, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses wherein gelation takes place in a temperature of between room temperature and 78 C (page 16, para 3) which overlaps 

Regarding claim 34, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses performing the preparation of the silicatic sol, production of the gel from the silicatic sol and hydrophobization of the gel in a single reactor (page 4, para 7).

Regarding claim 35 and 36, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses mixing the silicatic sol with mineral fibers before producing the gel from the silicatic sol comprising using mineral wool fibers as the mineral fibers (page 5, para 2 and page 10, para 4).

Regarding claim 37, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses performing the hydrophobization in situ without prior solvent replacement (page 5, para 1).

Regarding claim 38, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses adding the silylating agent when preparing the silicatic sol (page 8, para 2).

Claims 20-25 and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0034375 A1 to Schwertfeger et al. (hereinafter Schwertfeger) in view of Ramamurthi.
Regarding claim 20, Schwertfeger discloses a method of producing an aerogel in an industrial scale (continuous process, para [0054]), comprising:
preparing a silicatic sol by hydrolysis of alkoxysilanes in alcohol (para [0012]);
producing a gel from the silicatic sol (para [0053]);
hydrophobizing the gel with hexamethyldisiloxane (para [0083]) in the presence of a mineral acid as a catalyst (para [0050] and [0086]); and 
drying the gel by subcritical drying (para [0128]).
 The reference broadly teaches mineral acids with pH of ≤3 and teaches HCl acid as an example (para [0039]-[0040]) but fails to expressly disclose that the mineral acid comprises nitric acid (HNO3).
However, Ramamurthi does teach a method of producing aerogel employing a mineral acid catalyst selected from a group that includes HCl and HNO3 (col 5, ln 21-26).
It would be obvious to one of ordinary skill in the art to employ the HNO3 of Ramamurthi as the mineral acid of Schwertfeger because HNO3 is a mineral acid in the required pH range of ≤ 3, as set forth in Schwertfeger.  HCl and HNO3 are known to be equivalent mineral acids used in the sol-gel processing of aerogels for crack-free insulating materials (Ramamurthi, col 1, ln 18-20 and col 5, ln 24-25).
This rejection is based on the interpretation set forth in item #3, above. 

claim 21, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses aging the gel prior to hydrophobizing the gel (para [0057]).

Regarding claims 22 and 23, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses producing the silicatic sol by hydrolysis of alkoxysilanes, particularly tetraethoxysilane (TEOS) or trimethylchlorosilane (para [0012]).
This rejection is based on the interpretation set forth in item #3, above. 

Regarding claims 24 and 25, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses preparing the sol in alcohol, particularly ethanol (para [0012] and [0126]) at a temperature of 40 to 100 C (para [0046]), which overlaps the instantly claimed range of between 30 and 80 C.  See MPEP 2144.05(I), cited above.

Regarding claims 27-29, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses adjusting a pH during hydrophobization of the gel to a value of ≤ 3 (para [0039]) which overlaps the instantly claimed ranges of between 0.2 and 6, between 0.5 and 5 and between 0.8 and 3.  See MPEP 2144.05 (I), cited above.

claim 30, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses preparing the silicatic sol by hydrolysis of tetraethoxysilane (TEOS) (para [0012]) with an amount by weight between 5 and 12 wt% SiO2 (para [0052]) which falls within the instantly claimed range of 5 and 30 wt% SiO2.
This rejection is based on the interpretation set forth in item #3, above. 

Regarding claim 31, Schwertfeger in view of Ramamurthi discloses the method of claim 30.  Schwertfeger further discloses preparing the silicatic sol by hydrolysis of tetraethoxysilane (TEOS) with an amount by weight between 5 and 12 wt% SiO2 (para [0052]) which overlaps the instantly claimed range of 10 and 25 wt% SiO2.  See MPEP 2144.05(I), cited above. 
This rejection is based on the interpretation set forth in item #3, above. 

Regarding claims 32 and 33, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses wherein gelation takes place in a temperature of between 20 and 100 C (para [0071]) which overlaps the instantly claimed ranges of 30°C and 80°C and between 60°C and 70°C.  See MPEP 2144.05(I), cited above. 

Regarding claim 34, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses performing the preparation of the silicatic 

Regarding claims 35 and 36, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses further comprising mixing the silicatic sol with mineral fibers before producing the gel from the silicatic sol, using mineral wool fibers as the mineral fibers (para [0043]).

Regarding claim 37, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses performing the hydrophobization in situ without prior solvent replacement (para [0036]).

Regarding claim 38, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses adding the silylating agent when preparing the silicatic sol (para [0032] and [0086]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Besselievre in view of Ramamurthi  and further in view of US 6696258 B1 to Wei et al. (hereinafter Wei).
Regarding claim 26, Besselievre in view of Ramamurthi discloses the method of claim 20, but fails to expressly disclose using a prehydrolyzed sol as the silicatic sol.
However, Wei does teach a method of making an aerogel using prehydrolyzed sol as the silicatic sol (col 10, ln 9-19 and col 10, ln 44-53).

This rejection is based on the interpretation set forth in item #5, above. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schwertfeger in view of Ramamurthi and further in view of Wei.
Regarding claim 26, Schwertfeger in view of Ramamurthi discloses the method of claim 20, but fails to expressly disclose using a prehydrolyzed sol as the silicatic sol.
However, Wei does teach a method of making an aerogel using prehydrolyzed sol as the silicatic sol (col 10, ln 9-19 and col 10, ln 44-53).
It would be obvious to one of ordinary skill in the art to employ the prehydrolyzed sol of Wei as an obvious alternative to the silicatic sol of Schwertfeger/Ramamurthi to improve the efficiency of the process. 
This rejection is based on the interpretation set forth in item #5, above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 22-25, 27-32 and 34-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 18-20 and 23-33 of copending Application No. 16/303642 (hereinafter 642). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping methods of producing an aerogel in an industrial scale comprising preparing a silicatic sol by hydrolysis of the same alkoxysilanes in alcohol, producing a gel from the sol, hydrophobizing the gel with HMDSO in nitric acid and drying the gel by subcritical drying in the same vessel (instant claims 20, 22-24, 34, 37 and 642 claims 12, 18-20, 23-25, 31, 33). Both teach processing the sol and gel at overlapping temperatures (instant claims 25, 32 and 642 claim 28), see MPEP 2144.05(I), cited above. Both teach adjusting pH to overlapping values (instant claims 27-29 and 642 claim 26) and teach TEOS comprising overlapping SiO2 mass fractions (instant claims 30 and 31 and 642 claim 27). Both teach the same fibers (instant claims 35 and 36 and 642 claims 29 and 30) and a silylating agent (instant claim 38 and 642 claim 32).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-25, 32, 34, 37 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-22, 24 and 25 of copending Application No. 16/978164 (hereinafter 164). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping methods of producing an aerogel in an industrial scale comprising preparing a silicatic sol by hydrolysis of the same alkoxysilanes in alcohol, producing a claims 20-24, 34, 37 and 164 claims 19-22, 25). Both teach processing the sol and gel at overlapping temperatures (instant claims 25, 32 and 164 claim 24), see MPEP 2144.05(I), cited above. Both also teach a silylating agent (instant claim 38 and 164 claim 22).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 7, filed 1/5/21, with respect to the 112 rejection have been fully considered and are persuasive.  The most recent amendment to claim 20 resolves the issues. 
Therefore, the 112(b) rejection of claims 20-38 has been withdrawn. 

Applicant’s arguments filed 1/5/21 point to para [0047] of the publication of the instant disclosure.  The examiner stated in the interview on 5/26/20 that the disclosure alleges that HNO3 provides superior results but does not provide evidence to support this allegation. A declaration providing such evidence was requested.  A declaration was filed on 1/5/21 as evidence that HNO3 is critical and/or provides unexpected results when compared to HCl, H2SO4, H3PO4, oxalic acid and formic acid.  
The declaration is not sufficient to show criticality of or unexpected results for HNO3 for the following reasons.  
clam 20.  The only claims that cite potential matrix materials (mineral fibers) are claims 35 and 36.  Good (better) hydrophobization is possible with oxalic acid. Therefore HNO3 is not critical to the process and does not provide an unexpected result.  It is also noted that pages 5-6 (#30) of the declaration indicate that the desired λ for the instant insulation material is below 20 mW/mK, however three of the HNO3 samples in Study 1 have values above 20 mW/mK.  This suggests that HNO3 is not the only factor or the controlling factor that determines λ.  Therefore, the declaration does not provide sufficient evidence of criticality of or unexpected results for HNO3.
Study 2 speaks to hydrophobization with hydrochloric acid or TMCS in the ratio gel:HMDSO = 1:2. Page 3 (#19-20) of the declaration states that HCl or TMCS provide high λ values of 33.0 and 35.7 mW/mK.  However, there is no direct comparison to HNO3 in the aforementioned ratio under the same processing conditions.  Page 3 of the declaration also states that the mineral wool mats were treated or non-treated and that the use of HCl was not effective.  It is not clear whether treatment of the wool mats has a direct effect on λ.  However, as discussed above, there is no direct comparison to HNO3 under the same conditions.

Study 4 speaks to hydrophobization with different NaCl concentrations in HNO3, with and without oil, but does not show data for any other acids. Page 4 (#22) of the declaration states that NaCl has little to no effect on thermal conductivity.  The data is difficult to read, however there is no direct comparison to HCl under the same conditions.
Study 5 speaks to the influence of water content on thermal conductivity (λ)  exclusively for HNO3 and no other acids.  Page 5 (#23) of the declaration states that water content has little effect on λ because the value is in the range of 12.7 Wm/mK to 15.9 Wm/mK.  This is a difference of 3.2 Wm/mK.  The data does show that water content does affect λ. Therefore, changes in λ are also a result of differences in water content and not solely a result of the type of acid employed, particularly use of HNO3. 
Study 6 speaks to the influence of various acids on the composite systems.  Page 4 (#24) of the declaration states that none of the samples had a good quality. The data is not clear enough to read but the explanation at the bottom of page 13 of Exhibit B explicitly states that “The aging time is clearly too short and none of the samples is of high quality.  The experiment should be repeated with a longer aging time (~72 h) in 
Study 7 speaks to the influence of the HNO3 concentration during hydrophobization but does not compare hydrophobization data for other acids under the same conditions.  Therefore, changes in hydrophobization are also a result of acid concentration and not necessarily a direct result of the type of acid employed, particularly use of HNO3. 
Page 5 of the declaration speaks to the photos in Exhibit B, however none of the photos are clear enough to clearly determine transparency, cracks or fissures. 
The declaration shows that both hydrophobization and thermal conductivity are affected by a number of variables including the presence or absence of a matrix, the presence of absence of oils and salts, water content and acid concentration. However, the declaration does not provide sufficient evidence for criticality of or unexpected results for HNO3 when compared to other acids such as HCl and oxalic acids under the same conditions. 

Applicant's arguments filed 1/5/21 regarding Besselievre in view of Ramamurthi have been fully considered but are not persuasive. All arguments are drawn to the declaration filed 1/5/21.  As discussed above, the declaration does not provide sufficient evidence of criticality of or unexpected results for HNO3.  
As discussed above in the rejection, the methods overlap. The reference broadly teaches mineral acids with a pH of 1 to 3 and teaches HCl as one possible mineral acid (page 7, para 8-9). The reference is not limited to HCl and does not require HCl and 
Therefore, the 103 rejection of claims 20-25, 27-29 and 32-38 as obvious over Besselievre in view of Ramamurthi stands.
 The 103 rejection of claim 26 as obvious over Besselievre in view of Ramamurthi and further in view of Wei also stands.

Applicant's arguments filed 10/21/19 regarding obviousness over Schwertfeger in view of Ramamurthi have been fully considered but are not persuasive. All arguments are drawn to the declaration filed 1/5/21.  As discussed above, the declaration does not provide sufficient evidence of criticality of or unexpected results for HNO3.  
As discussed above in the rejection, the methods overlap. The reference broadly teaches mineral acids with a pH of ≤3 and teaches HCl as one possible mineral acid 
Therefore, the 103 rejection of claims 20-25, 27-38 as obvious over Schwertfeger in view of Ramamurthi stands.
	The 103 rejection of claim 26 as obvious over Schwertfeger in view of Ramamurthi and further in view of Wei also stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Matthew E. Hoban/           Primary Examiner, Art Unit 1734